 


114 HR 2420 IH: To reduce administrative burdens on researchers.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2420 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Barton introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reduce administrative burdens on researchers. 
 
 
1.Reducing administrative burdens of researchers 
(a)Implementation of measures To reduce administrative burdensThe Director of the National Institutes of Health shall implement measures to reduce the administrative burdens of researchers funded by the National Institutes of Health, taking into account the recommendations, evaluations, and plans researched by the following entities: (1)The Scientific Management Review Board. 
(2)The National Academy of Sciences. (3)The 2007 and 2012 Faculty Burden Survey conducted by The Federal Demonstration Partnership.  
(4)Relevant recommendations from the Research Business Models Working Group. (b)ReportsThe Director of the National Institutes of Health shall submit to Congress a report on the extent to which the Director has implemented measures pursuant to subsection (a).  
 
